*520ON MOTION EOR REHEARING.

Per Guriam.

The proceedings in error in tbis case were dismissed for the reasons stated in the opinion. Plaintiff in error now moves for rehearing; the only grounds therefor going to such dismissal; and counsel urges that the proceedings should not have been dismissed upon the grounds so stated.
Notwithstanding that the court concluded that the omissions. in the record required a dismissal, the testimony and facts in the case were examined and commented on in the former opinion, and we then announced that we were unable to say that the decision of the district court was incorrect, and that had the bill of exceptions been a proper one, the order appealed from would have been affirmed. It is therefore manifestly unnecessary to review our action in respect to the matters now complained of. Motion for rehearing denied.